J. S67005/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
AKI JONES,                                :         No. 3017 EDA 2015
                                          :
                         Appellant        :


          Appeal from the Judgment of Sentence, September 21, 2015,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0003683-2014


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 25, 2016

        Aki Jones appeals from the September 21, 2015 aggregate judgment

of sentence of 25 to 50 years’ imprisonment imposed after a jury found him

guilty of attempted murder, aggravated assault, witness intimidation, and

criminal conspiracy.1 After careful review, we affirm.2

        The trial court summarized the lengthy factual background of this case

as follows:

                   On November 22, 2010, on the 2400 block of
              Turner Street, in Philadelphia, after witnessing
              [appellant] place a gun to the head of a juvenile
              female, Michael Vessels called police. Vessels also



* Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 901, 2702, 4952, and 903, respectively.
2
    The Commonwealth has not filed a brief in this matter.
J. S67005/16


          heard [appellant] shoot the gun into           the   air.
          [Appellant] was arrested the same day.

                  According to Tiffany Reid ([appellant’s]
          girlfriend at the time), prior to [appellant’s]
          preliminary hearing for the gun matter, [appellant]
          did not know the identity of the witness against him.
          [Appellant’s] friend, Jay Thomas, was supposed to
          reach out to Troy Cooper (also known as “Taz”) for
          information on the witness as Cooper and the
          witness lived on the same block.

                On December 13, 2010, Vessels testified at a
          Preliminary Hearing against [appellant]. Reid, who
          was present at the hearing, informed [appellant] that
          she saw the witness there. At some point after the
          preliminary hearing, Cooper informed [appellant] of
          Vessels’ name and address.

                 About a week after the preliminary hearing,
          Cooper approached Vessels and disclosed that the
          person arrested for shooting the gun was his friend.
          Cooper told Vessels that he did not need to go to
          court on this matter.    In response, Vessels told
          Cooper that because he called 9-1-1 the day
          [appellant] was arrested, he felt obligated to go to
          court.

                 In March or April 2011, [appellant], while
          incarcerated, devised a plan to prevent Vessels from
          testifying against him. [Appellant] told Reid that, if
          need be, the witness would be harmed to prevent
          him from going to court. [Appellant’s] plan involved
          Thomas, whose role was to find Vessels and kill him.
          At [appellant’s] request, Reid contacted Thomas, and
          relayed that [appellant] said to “handle it,” referring
          to the witness, [to] which Thomas replied, “I know, I
          got it.”

               In the subsequent     months, Cooper approached
          Vessels numerous times     about Vessels not testifying.
          In one conversation,       Cooper told Vessels that
          [appellant’s] girlfriend    would provide $500 for
          Vessels not to testify.    As the conversations about


                                     -2-
J. S67005/16


          not testifying increased, Vessels avoided Cooper by
          entering the neighborhood from different directions.

                On September 19, 2011, [appellant], from
          prison, instructed Reid to call Thomas in a three-way
          call. During the three-way call, [appellant] stated,
          “Yeah, that’s part one. Part one, I was away.”
          Thomas replied, “Yeah. And now we got to get part
          two out of the way.” At trial, Reid testified that “part
          two,” which was always part of the plan, was to find
          Vessels and to shoot him to ensure that he did not
          go to court.

                 On September 23, 2011, in a recorded call
          between [appellant] and Reid, [appellant] stated
          “Jay [Thomas] gonna be on post.” At trial, Reid
          testified that the term “post” meant that Thomas
          would wait for Vessels outside of his house to see
          whether he was going to court.

                 On this same date, in another phone call
          between Reid and [appellant], [appellant] instructed
          Reid to call Pop Hoagie (Charles Alexander). Reid
          testified that both [appellant] and Cooper knew
          Alexander from the neighborhood. Two days later,
          Alexander approached Reid at a basketball court and
          gave her $500. Approximately fifteen minutes after
          Reid collected the money, [appellant] and Reid
          discussed, in a recorded prison call, the money
          amount. [Appellant] then directed Reid to give the
          money to Cooper[.]

          ....

               On September 25, 2011, the day before
          Vessels was shot on the street, Reid took the money
          to Cooper’s house. While at Cooper’s house, Reid
          spoke with Shaheed Williams and exchanged phone
          numbers. (Reid testified at trial that [appellant]
          knew Williams as they were from the same
          neighborhood.) After exchanging numbers, Williams
          asked Reid to call him at 6:30 the next morning so
          that he could stand post outside Vessels’ house.



                                   -3-
J. S67005/16


          Williams informed Reid that if he saw Vessels going
          to court, he would kill him.

                 On the same day that Reid dropped the money
          off to Cooper, Cooper approached Vessels outside his
          home and offered him the $500 not to appear in
          court. Cooper said, “they finally dropped it off,”
          referring to the money. Vessels replied that he could
          not take it. Cooper responded with, “then it is
          whatever.”      Vessels testified at trial that he
          understood “whatever” to mean “anything goes” and
          that “if you don't do what I want you to do, then I’m
          going to do something to you.”

                The next day, September 26, 2011, at
          6:30 a.m., Reid called Williams. Reid testified at trial
          that this was the wake-up call that Williams had
          requested so he could stand post outside Vessels’
          home. After the wake-up call, there were another
          four phone calls between Williams and Reid, from
          7:06 and 9:11 a.m.

                 That morning, September 26, at around
          9:30 a.m., Vessels left his house on the way to meet
          a member of his church. As he walked to the corner
          on the next block, Williams jumped out, immediately
          drew a silver revolver, and said, “You like to talk.”
          Williams then placed the gun six inches from Vessels’
          face and pulled the trigger. Vessels blocked the shot
          with his wrist. Williams fired again, shooting Vessels
          in the side. After the second shot, Vessels took off
          running, with Williams in close pursuit.        While
          Vessels ran, Williams fired several more shots,
          striking Vessels in his elbow and back, the latter of
          which knocked him to the ground. Williams then
          stood over Vessels, and said[,] “you won’t talk no
          more,” and shot Vessels in the neck.

                Within a few minutes of the shooting, Williams
          called Reid at 9:45 a.m. At 9:56 a.m., Reid called
          Williams back.     At 9:59 a.m., Reid sent a text
          message to Williams, followed by an exchange of
          several more text messages. Lastly, at 2:59 p.m.,
          Reid called Williams.


                                   -4-
J. S67005/16


                On the same day, Reid also spoke with
          Williams in person.     According to Reid, Williams
          informed her that Vessels did not go to court and
          described in detail how he had shot him. Williams
          told Reid that he spotted Vessels leaving his house,
          dressed like he was ready to go to court. Williams
          then ran around the corner, up a block, approached
          Vessels from behind, and shot him. Williams told
          Reid that Vessels had placed his hand in front of his
          face and was shot in the arm. He also told Reid that
          he shot Vessels five times, and that he tried to keep
          shooting, but the gun jammed.

                 On November 14, 2012, Vessels identified
          Williams from a photographic array as his shooter.
          At trial, Vessels again positively identified Williams.

                 On the same day Williams shot Vessels, Reid
          visited [appellant] at Curran-Fromhold Correctional
          Facility (“CFCF”) in Philadelphia. While [appellant]
          was not surprised about the shooting, he expressed
          some surprise that Williams was the shooter as it
          was his understanding that Thomas would [be]
          carrying out the shooting.

                On February 14, 2012, the Bureau of Alcohol,
          Tobacco, Firearms (“ATF”) executed a search
          warrant on Tiffany Reid’s home. From her home,
          federal agents recovered a letter sent to Reid by
          [appellant] from prison. The letter was addressed to
          Lulu Blackchild. (Lulu is Reid’s middle name and
          [appellant] sometimes referred to her by that name.)
          Written on the back of the letter was “The date is
          5/25/11 and the last letter received from you is
          5/18. Payback is fair.” At trial, Reid testified that
          the handwriting was [appellant’s].        Inside the
          envelope was a transcript of Vessel[s’] preliminary
          hearing testimony regarding the incident in which
          [appellant] had shot a gun into the air.

                In March of 2014, Carla Reid received a letter
          at her home addressed to her daughter, Tiffany Reid.
          The letter was addressed from another prisoner,
          Jacque Walker, with a return address from the


                                   -5-
J. S67005/16


           Philadelphia prison system.            [Appellant] was
           imprisoned with Walker in the same building at the
           CFCF, and in the same pod (Pod One), at the time
           the letter was postmarked (March 26, 2014). In the
           letter, the author threatened Tiffany Reid and her
           family. Although the letter was not in [appellant’s]
           handwriting, the author referenced “Zaire” as his
           son–[appellant] and Reid’s child–and referenced
           several of Reid’s family members by name. The
           letter   was   also    signed     with    “A.DoTTTTTT,”
           [appellant]’s nickname.       After reading the letter,
           Carla Reid took it directly to the police.

Trial court opinion, 12/4/15 at 2-8 (citations to notes of testimony and

footnotes omitted).

     Appellant was arrested and charged with, inter alia, attempted

murder, aggravated assault, witness intimidation, and criminal conspiracy in

connection with this incident.   On June 8, 2015, appellant proceeded to a

jury trial alongside co-defendant Williams and was subsequently found guilty

of the aforementioned offenses on June 15, 2015. On September 21, 2015,

the trial court sentenced appellant to an aggregate term of 25 to 50 years’

imprisonment.   On September 23, 2015, appellant filed a post-sentence

motion challenging the weight of the evidence.         (See “Post Sentence

Motion,” 9/23/15 at 2-4.) The trial court denied appellant’s post-sentence

motion on September 30, 2015. Thereafter, on October 5, 2015, appellant

filed a timely notice of appeal. On October 13, 2015, the trial court ordered

appellant to file a concise statement of errors complained of on appeal in

accordance with Pa.R.A.P. 1925(b). Appellant filed his timely Rule 1925(b)




                                    -6-
J. S67005/16


statement on November 3, 2015, and the trial court issued its Rule 1925(a)

opinion on December 4, 2015.3

     On appeal, appellant raises the following issues for our review:

           1.    Did the trial court err and cause irreparable
                 harm to [a]ppellant by permitting the
                 Commonwealth to elicit irrelevant and highly
                 inflammatory information regarding a prior
                 crime wherein [a]ppellant was alleged to have
                 held a gun to a teenage, female’s head?

           2.    Did the trial court err by admitting a letter that
                 was purportedly written from [a]ppellant to
                 Tiffany Reid which was not in [a]ppellant’s
                 handwriting, was addressed from another
                 prisoner, and which contained threats when
                 this letter was not authenticated in any
                 legitimate way, was inflammatory, and caused
                 irreparable harm to [a]ppellant?

           3.    Did the trial court err by not striking the
                 testimony of Tiffany Reid and by not precluding
                 her from testifying because Ms. Reid was an
                 admitted and repeated perjurer and was not
                 competent to testify because she did not
                 understand the solemnity of the oath?

           4.    Did the trial court err in denying [a]ppellant’s
                 post-sentence motion because [a]ppellant’s
                 conviction is against the weight of the
                 evidence?

           5.    Is the evidence insufficient as a matter of law
                 to convict [a]ppellant of conspiracy and,
                 therefore, witness intimidation and attempted
                 murder because he did not initiate the
                 payment scheme to pay off [Vessels] and he
                 did not conspire with anyone and involve

3
  We have elected to address appellant’s sufficiency of the evidence and
weight of the evidence claims in a different order than presented in his
appellate brief.


                                    -7-
J. S67005/16


                  himself with any known person in initiating an
                  overt act in furtherance of a conspiracy?

Appellant’s brief at 4-5.

      Appellant first argues that the trial court abused its discretion by

permitting the Commonwealth to elicit testimony at trial that appellant was

arrested on November 22, 2010 after Vessels observed him holding a gun to

a juvenile female’s head and called police.   (Id. at 11; see also notes of

testimony, 6/8/15 at 46-50; 6/9/15 at 34-36.) Appellant maintains that this

inflammatory “prior bad act” evidence was inadmissible under Pennsylvania

Rule of Evidence 404(b)(1) and caused irreparable harm to his case. (Id. at

12-13.) We disagree.

      “[T]he admission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Fransen, 42 A.3d 1100, 1106

(Pa.Super. 2012), appeal denied, 76 A.3d 538 (Pa. 2013) (citation

omitted). “An abuse of discretion is not merely an error of judgment; rather

discretion is abused when the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias, or ill will, as shown by the evidence or the record.”

Commonwealth v. Antidormi, 84 A.3d 736, 745 (Pa.Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014) (citation omitted).

      Generally, “evidence of other crimes, wrongs, or acts is not admissible

to prove the character of a person in order to show action in conformity


                                    -8-
J. S67005/16


therewith.” Pa.R.E. 404(b)(1); see also Commonwealth v. Weakley, 972

A.2d 1182, 1189 (Pa.Super. 2009), appeal denied, 986 A.2d 150 (Pa.

2009) (stating, “[e]vidence of distinct crimes is not admissible against a

defendant being prosecuted for another crime solely to show his bad

character and his propensity for committing criminal acts.” (citation omitted;

emphasis in original)).   Evidence of prior bad acts may be admissible,

however, “when offered to prove some other relevant fact, such as motive,

opportunity, intent, preparation, plan, knowledge, identity, and absence of

mistake or accident.” Commonwealth v. Ross, 57 A.3d 85, 98 (Pa.Super.

2012), appeal denied, 72 A.3d 603 (Pa. 2013) (citations omitted).        Prior

bad acts evidence “may also be admissible . . . in situations where the bad

acts were part of a chain or sequence of events that formed the history of

the case and were part of its natural development.”      Commonwealth v.

Melendez-Rodriguez, 856 A.2d 1278, 1283 (Pa.Super. 2004) (citation

omitted).   “In determining whether evidence of other prior bad acts is

admissible, the trial court is obliged to balance the probative value of such

evidence against its prejudicial impact.”    Ross, 57 A.3d at 98 (citation

omitted).

      Upon review, we conclude that the testimony at issue was admissible

because it was part of the sequence of events that formed the history of this

case and was relevant to establish appellant’s underlying motive for the

witness intimidation charge.    As noted, the record establishes that on



                                    -9-
J. S67005/16


November 22, 2010, Vessels called police after he observed appellant place

a gun to the head of a juvenile female and heard appellant discharge the

gun into the air.    (Notes of testimony, 6/9/15 at 28-36.)         Following

appellant’s arrest, Vessels testified against appellant at his preliminary

hearing.   (Notes of testimony, 6/8/15 at 49-50.)       Thereafter, appellant

learned of Vessels’ identity and conspired with several individuals to prevent

Vessels from testifying against him, first by attempting to bribe him with

$500, and then ultimately by devising a plan to have him murdered outside

his home. (See notes of testimony, 6/9/15 at 189-98, 220-224, 233-234;

6/10/15 at 30-33, 202-212.)

      Clearly, the evidence that Vessels observed appellant place a gun to a

female juvenile’s head was relevant to explain why appellant attempted to

prevent him from testifying as a witness at trial, in addition to completing

the story surrounding the incident.    Accordingly, we discern no abuse of

discretion on the part of the trial court in allowing this testimony to be

admitted into evidence.

      Appellant next argues that the trial court abused its discretion in

“admitting a letter that was purportedly written from [a]ppellant to [Reid]

which was not in [a]ppellant’s handwriting, was addressed from another

prisoner, and which contained threats as to the burning and killing of




                                    - 10 -
J. S67005/16


[Reid’s] family.”   (Appellant’s brief at 14.)4   Appellant avers that he is

entitled to a new trial because this letter was “not authenticated in any

legitimate way . . . and caused irreparable harm” to his case. (Id.) For the

following reasons, we disagree.

      “There are three basic types of evidence that are admitted into court:

(1) testimonial evidence; (2) documentary evidence; and (3) demonstrative

evidence.”   Commonwealth v. McKellick, 24 A.3d 982, 986 (Pa.Super.

2011), appeal denied, 34 A.3d 828 (Pa. 2011) (citation omitted).           “To

satisfy the requirement of authenticating or identifying an item of evidence,

the proponent must produce evidence sufficient to support a finding that the

item is what the proponent claims it is.” Pa.R.E. 901(a). Evidence may be

authenticated by circumstantial evidence, including both the “[t]estimony of

a [w]itness with [k]nowledge . . . that an item is what it is claimed to be[,]”

and/or “[t]he . . . contents . . . or other distinctive characteristics of the

item, taken together with all the circumstances.”      Pa.R.E. 901(b)(1), (4)

(emphasis omitted).

      Contrary to appellant’s contention, our review of the record in this

matter reveals that this letter was properly authenticated. As the trial court

aptly noted in its opinion,

             both Reid and her mother testified with relevant
             knowledge that, based on the letter’s contents,
             [appellant] was its author. The letter’s author not

4
  Reid was called as a witness by the Commonwealth and testified against
appellant at trial. (See notes of testimony, 6/10/15 at 28-64.)


                                    - 11 -
J. S67005/16


              only made several references to his son, Zaire—
              [appellant] and Reid’s child—but also referenced, by
              name, several of Reid’s family members. Further,
              [appellant’s] nickname was signed at the letter’s
              conclusion.

                    Finally, the letter was sent from the same
              prison facility [where appellant] was incarcerated.
              Although the letter’s return address suggested that
              the letter was from Jacque Walker, [appellant] and
              Walker were imprisoned at the same time the letter
              was post-marked (March 26, 2014), in the same
              building at the CFCF, and in the same pod
              (Pod One).

Trial court opinion, 12/4/15 at 11 (citations to notes of testimony omitted).

      Furthermore, the record reflects that the trial court provided a

cautionary instruction to the jury with regard to how the contents of this

letter should be considered. Specifically, the trial court instructed the jury

as follows:

                    There was evidence tending to show that
              [appellant] made statements that could be
              considered threatening against the potential witness
              in this case.        You know I’m talking about
              Tiffany Reid. If you believe that evidence, you may
              consider it as tending to prove [appellant’s]
              consciousness of guilt. . . . You are not required to
              do so. You should consider and weigh this evidence,
              along with all the other evidence in the case.

Notes of testimony, 6/15/15 at 37-38.

      Courts in this Commonwealth have repeatedly recognized that “when

examining the potential for undue prejudice, a cautionary jury instruction

may   ameliorate     the   prejudicial    effect   of   the   proffered   evidence.”

Commonwealth v. Hairston, 84 A.3d 657, 666 (Pa. 2014), cert. denied,


                                         - 12 -
J. S67005/16


135 S.Ct. 164 (2014) (citations omitted); see also Commonwealth v.

Sherwood, 982 A.2d 483, 497-498 (Pa. 2009), cert. denied, 559 U.S.

1111    (2010) (finding     that cautionary instructions   were   sufficient   to

overcome the prejudicial effect of prior bad acts evidence).         Jurors are

presumed to follow the trial court’s instructions.         Commonwealth v.

Elliott, 80 A.3d 415, 445 (Pa. 2013), cert. denied, 135 S.Ct. 50 (2014).

Accordingly, we conclude that even assuming any potential prejudice may

have resulted from the introduction of this letter at trial, it was cured by the

trial court’s limiting instruction to the jury.

       Appellant next argues that the trial court abused its discretion by

failing to strike the testimony of Commonwealth witness Tiffany Reid or

preclude her from testifying because she acknowledged at trial that she had

previously lied under oath when she stated that she did not know who shot

Vessels. (Appellant’s brief at 16; see also notes of testimony, 6/10/15 at

125-126.)    Appellant avers that he is entitled to a new trial because Reid

clearly “did not comprehend the solemnity of the oath[,]” and thus, was not

competent to testify. (Appellant’s brief at 17-18.)

       Competency relates to the “capacity of the witness to communicate, to

observe an event and accurately recall that observation, and to understand

the necessity to speak the truth.”        Commonwealth v. Walter, 93 A.3d

442, 451 (Pa. 2014) (citation omitted). “Generally, a witness is presumed

competent to testify, and the burden falls on the objecting party to



                                       - 13 -
J. S67005/16


demonstrate that a witness is incompetent.”        Id., quoting Pa.R.E. 601(b).

As discussed, “[a]n appellate court’s standard of review of a trial court’s

evidentiary rulings, including rulings on the . . . determinations of witness

competency, is abuse of discretion.” Id. at 449 (citation omitted).

      Upon review, we find that appellant’s claim that Reid was not

competent to testify is belied by the record.         The record reflects that

appellant’s counsel cross-examined Reid at great length during his trial and

impeached her with her prior inconsistent statements.            (See notes of

testimony, 6/10/15 at 119-196.) The trial court, in turn, properly instructed

the jury with regard to Reid’s inconsistent statements, stating as follows:

                  Now, in this case you have heard evidence that
            a witness or witnesses, and I am referring to . . .
            Ms. Reid made a statement on an earlier occasion
            that was inconsistent with their present testimony.
            You may, if you choose, regard this evidence as
            proof of the truth of anything that the witness said in
            the early statement. You may also consider this
            evidence to help you judge the credibility and weight
            of the testimony given by the witness at this trial.
            Once again, when you judge the credibility and
            weight of the testimony, you are deciding whether
            you believe the testimony and how important it is.

Notes of testimony, 6/15/15, at 31.        Jurors, as noted, are presumed to

follow the trial court’s instructions. Elliott, 80 A.3d at 445. Accordingly, we

discern no abuse of discretion on the part of the trial court in failing to strike

Reid’s testimony or preclude her from testifying.

      We now turn to appellant’s claim that there was insufficient evidence

to sustain his conviction for criminal conspiracy, and thus, his convictions for


                                      - 14 -
J. S67005/16


witness intimidation and attempted murder cannot stand. (Appellant’s brief

at 22.)   In support of this contention, appellant avers that, “he did not

initiate the payment scheme to pay off [the victim] and he did not conspire

with anyone and involve himself with any known person in initiating an overt

act in furtherance of a conspiracy.” (Id.) We disagree.

                  In reviewing the sufficiency of the evidence,
            we must determine whether the evidence admitted
            at trial and all reasonable inferences drawn
            therefrom, viewed in the light most favorable to the
            Commonwealth as verdict winner, is sufficient to
            prove every element of the offense beyond a
            reasonable doubt. As an appellate court, we may
            not re-weigh the evidence and substitute our
            judgment for that of the fact-finder. Any question of
            doubt is for the fact-finder unless the evidence is so
            weak and inconclusive that as a matter of law no
            probability of fact can be drawn from the combined
            circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009), appeal

denied, 4 A.3d 1054 (Pa. 2010) (citations omitted).

     Criminal     conspiracy   requires    the   Commonwealth    to   prove   that

appellant “(1) entered into an agreement to commit or aid in an unlawful act

with another person or persons; (2) with a shared criminal intent; and

(3) an    overt   act   was    done   in    furtherance   of   the    conspiracy.”

Commonwealth v. Mitchell, 135 A.3d 1097, 1102 (Pa.Super. 2016); see

also 18 Pa.C.S.A. § 903(a). A conspiratorial agreement can be proven by

circumstantial evidence and “inferred from a variety of circumstances

including, but not limited to, the relation between the parties, knowledge of



                                      - 15 -
J. S67005/16


and participation in the crime, and the circumstances and conduct of the

parties surrounding the criminal episode.”        Commonwealth v. Feliciano,

67 A.3d 19, 26 (Pa.Super. 2013) (en banc), appeal denied, 81 A.3d 75

(Pa. 2013) (citation and internal quotation marks omitted).           Additionally,

“[t]he law is well-settled that conspirators are responsible for the actions of

their cohorts, whether such conduct is planned by the consortium or

engaged in by a conspirator without prior approval of the group.”

Commonwealth v. Geiger, 944 A.2d 85, 92 (Pa.Super. 2008), appeal

denied, 964 A.2d 1 (Pa. 2009) (citations omitted).

      Viewing   the   evidence    in     the    light   most   favorable   to   the

Commonwealth, the verdict winner, we agree with the trial court that there

was ample evidence for the jury to conclude that appellant was guilty of

criminal conspiracy, as well as witness intimidation and attempted murder.

As the court explained in its opinion,

                   [Appellant] conspired with Reid, Alexander,
            Williams, and Cooper with a shared criminal intent to
            prevent Vessels from testifying. Reid testified that it
            was [appellant’s] plan from the very beginning for
            Vessels not to appear in court. The prison phone
            records corroborated her testimony as they
            illustrated [appellant] directing many of the plan’s
            moving parts leading up to the shooting of Vessels.
            It was [appellant] who requested Reid to place a
            three-way call with Thomas, who discussed with
            [appellant] “part two” of the plan to have Vessels not
            testify. [Appellant] also told Reid that Thomas would
            stand “post” at Vessels’ home. At trial, Reid testified
            that the term “post” meant that Thomas would wait
            for Vessels outside his home to see if he was going
            to court. It was also [appellant] who requested Reid


                                       - 16 -
J. S67005/16


             to call Alexander two days before Reid met with him
             to collect the bribe money. Within fifteen minutes
             after Reid collected the bribe money, [appellant]
             instructed her to give the $500 to Cooper.

             ....

                   In this case, after Reid gave the money to
             Cooper—at [appellant’s] direction—she exchanged
             numbers with Williams for a wake-up call so Williams
             could stand post at Vessels’ home.          The next
             morning, Reid called Williams to wake him. Later
             that morning, Williams shot Vessels five times. That
             Williams’ shot Vessels on the morning of
             [appellant’s] court date, and admonished Vessels—
             “You like to talk” and “you won't talk no more”—
             before shooting him, indicated that Williams acted in
             furtherance of [appellant’s] conspiracy to have
             Vessels not testify.

                   That    same    day,   when    Reid   informed
             [appellant] of the shooting, he only expressed some
             surprise on the identity of the shooter, not the
             shooting, as it was his understanding th[at] Thomas
             would shoot Vessels.

Trial court opinion, 12/4/15 at 15-17 (citations to notes of testimony

omitted).

     Based on the foregoing, appellant’s claim that there is insufficient

evidence    to   sustain   his   convictions     for   criminal   conspiracy,   witness

intimidation, and attempted murder must fail.

     Lastly, appellant argues that the verdict was against the weight of the

evidence. (Appellant’s brief at 18.) “One of the least assailable reasons for

granting or denying a new trial is the lower court’s conviction that the

verdict was or was not against the weight of the evidence and that a new



                                        - 17 -
J. S67005/16


trial should be granted in the interest of justice.” Commonwealth v. Clay,

64 A.3d 1049, 1055 (Pa. 2013) (citation omitted).       “A true weight of the

evidence challenge concedes that sufficient evidence exists to sustain the

verdict but questions which evidence is to be believed.” Commonwealth v.

Charlton, 902 A.2d 554, 561 (Pa.Super. 2006), appeal denied, 911 A.2d

933 (Pa. 2006) (citation omitted).      Weight of the evidence claims “are

addressed to the discretion of the trial court.” Commonwealth v. Galvin,

985 A.2d 783, 793 (Pa. 2009), cert. denied, 559 U.S. 1051 (2010) (citation

omitted).

            [W]here the trial court has ruled on the weight claim
            below, an appellate court’s role is not to consider the
            underlying question of whether the verdict is against
            the weight of the evidence. Rather, appellate review
            is limited to whether the trial court palpably abused
            its discretion in ruling on the weight claim.

Commonwealth v. Shaffer, 40 A.3d 1250, 1253 (Pa.Super. 2012) (citation

omitted).

     Instantly, appellant contends the verdict is against the weight of the

evidence because:

            (1) [Reid] never told anyone prior to trial, despite
            multiple statements and testimonies, that [a]ppellant
            said to kill [Vessels;] (2) [a]ppellant did not even
            know about [Williams] (the shooter) even after the
            shooting of [Vessels] had occurred[;] (3) [Williams]
            approached [Reid] and told her that he would take
            care of [Vessels] and [Reid] was [a]ppellant’s only
            known connection to the non-prison world; (4) [t]he
            bribe to pay off the witness was initiated by someone
            else and [a]ppellant did not even know if [Vessels]
            was to be paid $500 or $5,000 and [a]ppellant states


                                    - 18 -
J. S67005/16


            in a prison phone call "I do not know what the f[**k]
            is going on[;]” and (5) [a]ppellant did not know of
            [Williams’] involvement and another individual, Jay,
            never agreed with [appellant] to kill [Vessels].

Appellant’s brief at 20-21 (citation to notes of testimony omitted).

      Upon review, we discern no abuse of discretion on the part of the trial

court in rejecting appellant’s weight claim. “The trier of fact while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part or none of the evidence.”       Commonwealth v.

Caban, 60 A.3d 120, 132 (Pa.Super. 2012), appeal denied, 79 A.3d 1097

(Pa. 2013) (citation omitted).        Here, the jury evidently found the

Commonwealth’s witnesses credible and elected not to believe appellant’s

version of the events. We are precluded from reweighing the evidence and

substituting our judgment for that of the fact-finder. Clay, 64 A.3d at 1055.

Accordingly, appellant’s weight claim must fail.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/25/2016




                                    - 19 -